Appeal by the defendant from a judgment of the Supreme Court, Kings County (Demakos, J.), rendered June 6, 1984, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence as a juvenile offender.
Judgment affirmed.
The defendant pleaded guilty with the understanding that he would receive a sentence of imprisonment of from 5 to 7½ years to life. The sentence imposed was well within the bounds of the court’s discretion and, in view of the severity of the crime, he should not now be heard to complain that a downward modification is warranted (see, People v Kazepis, 101 Ad2d 816; People v Suitte, 90 AD2d 80). Mangano, J. P., Gibbons, Weinstein, Eiber and Spatt, JJ., concur.